 

 

 

 

 

 

 

enn
|| USDC SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT i} ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: ¥
Coons nnn nesonn cose eh ensneenesceseesesess {Dare ref BoE Taz |
TAMMY DEVANE, on behalf of herself and all others : mcacmanragieprnenttod
similarly situated, : oY
Plaintiff,
; : 19 Civ. 4364 (GBD)
-against- : |
L’OREAL USA, INC.,
Defendant. ;
— we wm ee ee ee ee ee ee ee x .
GEORGE B. DANIELS, United States District Judge: |
d
The initial conference currently scheduled for February 4, 2020 at 9:30 a.m. is canceled.

|
This Court will hear oral argument on Defendant’s motion to dismiss, (ECF No. 13), oh February
|
4, 2020 at 10:30 am. |

|

|

Dated: New York, New York
December 6, 2019

SO ORDERED.

 

GEPRG . DANIELS
ted es District Judge

 
